MEMORANDUM OPINION

                                          No. 04-11-00386-CR

                                        IN RE Marty FLORES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 29, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 2, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his various pro se motions. However, counsel has been appointed to

represent relator in the criminal proceeding pending in the trial court for which he is currently

confined. A criminal defendant is not entitled to hybrid representation. See Robinson v. State,

240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.

App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson,
240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule



1
 This proceeding arises out of Cause No. 2011-CR-2855, styled State of Texas v. Marty Flores, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                     04-11-00390-CR

on relator’s pro se motions filed in the criminal proceeding pending in the trial court.

Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-